DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.

Response to Amendment
Status of claim 18 is not clearly identified in amendment filed on 3/8/2022. In view of remarks (p. 6), claim 18 is no longer pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sladeczek et al. (hereafter Sladeczek; US 20170085990 A1) in view of Horowitz et al. (hereafter Horowitz; US 20080101589 A1).
Regarding claims 1 and 8, Sladeczek discloses (Fig. 1d) a system for providing augmented audio in a vehicle ([0003], e.g.), comprising:
a plurality of speakers (shown in Fig. 1d) disposed in a perimeter of a cabin of the vehicle; and
a controller (not explicitly shown, but it is inherently included; see also [0072]) configured to receive a first content signal and a second content signal (e.g., abstract, [0003], [0012], [0037]), and to drive the plurality of speakers (shown in Fig. 1d) in accordance with a first array configuration such that a first bass content of the first content signal (e.g., 36d) is produced in a first listening zone (e.g., zone for 12d) within the cabin, and to drive the plurality of speakers in accordance with a second array configuration such that a second bass content of the second content signal (e.g., 36b) is produced in a second listening zone (zone for 12b) within the cabin, wherein in the first listening zone a magnitude of the first bass content is greater than a magnitude of the second bass content and in the second listening zone the magnitude of the second bass content is greater than the magnitude of the first bass content ([0049], the bass is localized to the specific zone, 36d will be significantly weaker than 36b when it reaches 12b and 36b will be significantly weaker than 36d when it reaches 12d; see also “the principles of sound level drop with distance” in [0047]), wherein the controller is further configured to output to a first device a first upper range of the first content signal and to a second device a second upper range of the second content signal ([0048], [0046]).
Sladeczek fails to show first binaural device and a second binaural device in Fig. 1d. For the embodiment shown in Fig. 1d, speaker 20 provides corresponding upper range content to the first listening zone and the second listening zone respectively (e.g., [0009]). For a different embodiment as shown in Fig. 1b, a first binaural device is provided to the first listening zone (12a). Sladeczek also teaches that additional binaural device could be provided for additional listening zone ([0041]). Thus, it would have been obvious to one of ordinary skill in the art to modify the embodiment as shown in Fig. 1d of Sladeczek in view of another embodiment as shown in Fig. 1b by having corresponding binaural device for each listening zone in order to provide limited sound imaging within a zone with a better sound localization effect.
Sladeczek also fails to show the first binaural device is an open-ear wearable and the second binaural device is an open-ear wearable. Horowitz teaches that for a car audio system (0012], [0032]), an audio signal is being divided into two separate contents; wherein the higher frequency content is supplied to the earpiece ([0015]) near the user’s ear ([0013]) and the lower frequency content is supplied to a loudspeaker (0016]) distanced from the user ([0014]). This design would improve low frequency performance (0004]). The earpiece in Horowitz is inherently an open-ear wearable as it allows the user to hear the low frequency content from the loudspeaker (16) concurrently with the higher frequency content. Although Fig. 1b of Sladeczek shows that only zone 12a receives binaural sound content, one skilled in the art would have expected that user in other zone in the car, such as one located in zone 12b, could also enjoy the same benefit if binaural sound content is provided to the other zone using the similar technique (e.g., instead of providing 22b, providing 22aL and 22aR for user in 12b). With this in mind, another open-ear wearable, the one taught in Horowitz, is employed to the user in the other zone (e.g., zone 12b). Thus, it would have been obvious to one of ordinary skill in the art to modify Sladeczek in view of Horowitz by providing open-ear wearables, for multiple passengers in the car, each receiving a higher frequency content in order to provide a more private stereophonic sound contents using less power for the passenger wearing the wearable.
Regarding claim 4, the general source, located in the vehicle, for providing entertainment in the vehicle in Sladeczek reads on a mobile device. 
Regarding claim 5, Sladeczek fails to explicitly show 3 dB difference. As taught in Sladeczek, sound level drops with the distance traveled ([0047]). Given that the bass content (e.g., 36d) would reach the corresponding listening position (user in 12d) substantially earlier than reaching another user in another listening position (12b), in addition to the fact that the speaker for generating the bass content is mounted on the chair for the corresponding listening position (user in 12d), plus the law of physics states that when the distance is reduced by the factor of 2, the SPL increases by the factor of 4, one skilled in the art would have reasonably concluded that the magnitude of the first bass content in the first listening area would exceed the magnitude the second bass content in the first listening area by 3 dB, and the second bass content in the second listening area would exceed the magnitude of the first bass content in the second listening area by 3 dB.
Claim 12 corresponds to claim 1 discussed before.
Claims 2, 9, 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sladeczek and Horowitz as applied to claims 1, 8 and 12 above, and further in view of Ojala et al. (hereafter Ojala; US 9955261).
Regarding claims 2, 9, 13 and 16, Sladeczek fails to explicitly show that the bass content and the corresponding upper range content for each listening zone are time aligned. As illustrated in Fig. 1d, the speaker for bass content and the speaker for upper range content are not located at the same point in space. This would cause them to be traveled at different paths. One skilled in the art would have expected that the same would happen in the layout as taught in Horowitz. Ojala teaches that time delay should be provided in order to provide synchronized arrival from each speaker located at different position in space (Fig. 1, col. 5, lines 50-64). Thus, it would have been obvious to one of ordinary skill in the art to modify Sladeczek and Horowitz in view of Ojala by time aligned upper range content and the bass content in order to ensure that both content would reach the user at the same time.
Regarding claims 10 and 14, Ojala teaches the microphone signal (col. 5, lines 55-57).
Claims 6, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sladeczek and Horowitz as applied to claims 1 and 12 above, and further in view of De Bruijn et al. (hereafter De Bruijn; US 20100226499 A1).
Regarding claims 6 and 19, Sladeczek fails to show how to control the array configuration by implementing a plurality of filters in accordance with an error signal. De Bruijn also teaches how to provide two separate beams with different audio content to two separate zones concurrently (Fig. 9). A plurality of filters (501 in Fig. 5) couple to the plurality of the speakers to form the beams. The coefficients for the filters are selected based on an error signal ([0131]-[0133]). De Bruijn further teaches that gain for each beam should be adjusted to ensure that there is magnitude difference among the two ([0150]-[0151]). Thus, it would have been obvious to one of ordinary skill in the art to modify Sladeczek and Horowitz in view of De Bruijn by adjusting the gain of each audio content and coupling a plurality filters with coefficients being adjusted based on the target response in order to ensure that each zone would receive the corresponding audio content without significant interference from the audio leakage from the other zone concurrently.
	It is also noted that De Bruijn teaches 3 dB difference (limitations defined in claims 5 and 18).
Regarding claims 7 and 20, De Bruijn fails show filters are selected from a stored set of filters according to a parameter representative of a configuration. For a vehicle application, the user has a limited seating selection. For example, the driver’s seat and the seat next to the driver at the front row are generally in fixed positions relative to all speakers mounted in the vehicle. Once the filter coefficients are determined for a plurality of fixed positions and stored in a memory, one skilled in the art would have expected that they could be reused and work as expected for a fair amount of time without any modification. This would eliminate the time of determining the filter coefficients every time that one or more users in the vehicle would like to hear different audio content concurrently. Thus, it would have been obvious to one of ordinary skill in the art to modify further modify the combination of Sladeczek, Horowitz and De Bruijn by storing the determined filter coefficients for a plurality of fixed positions in the cabin in order to retrieve the appropriate filter coefficients when one or more users are at one of more those fixed positions and prefer to hear different audio contents at respective position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of copending Application No. 17/085574 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application ‘574 recites each and every limitation specified in independent claims 1 and 12 of instant application and is more specific.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Applicant’s argued that Sladeczek teaches using local structure-borne speakers. Applicant’s argument is based on the features disclosed in the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Sladeczek discloses a plurality speakers, including local structure-borne speakers and other speakers, disposed in a perimeter of a cabin of the vehicle. A controller is provided to direct the sound to one or more speakers in the vehicle depending on the user location and the speaker location. The sound generated by the local structure-borne speakers in Sladeczek reads on the claimed “first bass content … is produced in a first listening zone” and the claimed “second bass content … is produced in a second listening zone”. 
Applicant’s arguments with respect to claims 1 and 12 that Horowitz only describing a single earpiece have been considered but are moot because the combination of Sladeczek and Horowitz is being analyzed in a different perspective.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654